                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JOE LEE BLASSINGILL,                             )
           Plaintiff,                            )
vs.                                              )   No. 3:17-CV-3415-B (BH)
                                                 )
                                                 )   Referred to U.S. Magistrate Judge
NINA REYES and SARAH ORTIZ,                      )
          Defendants.                            )

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       The claims of the plaintiff’s estate will be dismissed by separate judgment.

       SIGNED this 9th day of October, 2018.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
